Title: To Thomas Jefferson from Thomas Sim Lee, 7 March 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council, 7th. March. 1781.

The Marquis Fayette has requested this State to furnish armed Vessels, for the Protection of the Transports and Troops under his Command, and destined for the Expedition against the Enemy at Ports mouth. We have only been able to procure a Brig of fourteen four Pounders and a Schooner of eight three Pounders, and a Sloop  loaded and bound to Sea, of ten three Pounders. From various Accounts we are apprehensive this Force is inferiour to the Enemies Privateers in the Bay. We have wrote to the Commander of the Ships of our Ally at the Capes and if he cannot spare one of his Vessels to convey the Marquis, you will see the Necessity of your State’s immediately procuring a Force which in Conjunction with our’s, would certainly be superiour to the Enemies Cruisers. The Marquis with the Troops Cannon and Stores are now at the Head of Elk. We have impressed and sent to him every Vessel at Baltimore and this Place and fear they will not be sufficient. The Marquis has requested us to procure Boats to land the Cannon and Troops, which will not be in our Power but we hope you will be [able to] obtain any Number he may want. General Wayne with a second Detachment from the Pensylvania Line is soon expected at the Head of Elk, and he is to join the Marquis as soon as Vessels can be procured to transport him to Ports mouth. We have therefore thought proper to give you this Information, and at the same Time beg Leave to suggest the Propriety of your strengthening the Convoy.
